Continuation of 12:
The After Final Consideration Program Request filed on 1/12/2021 has been fully considered.  The proposed amendments change the scope of independent claims 1, 10 and 18 and their dependents, raising new issues that required further search and/or consideration. For the reasons below, the proposed amendments do not clearly place the case in condition for allowance. 

1. The amendment to claim 4 appears to overcome the 35 USC § 112 rejection.

2. Claim 1 has been amended to include the limitation:
“wherein the first epitaxial source/drain regions form components of a first transistor, wherein the second epitaxial source/drain regions form components of a second transistor, the first epitaxial source/drain regions and the second epitaxial source/drain regions having a same conductivity type.”
The final rejection dated 12/9/2020 relied on Tsai to teach first epitaxial regions (352, formed in fin portion 302a) and second epitaxial regions (non-illustrated epitaxial regions formed in fin portion 302b).  Shin was relied on to teach simultaneous formation of first and second epitaxial regions (¶ 0058 & figs. 8-9B: 810 and 820 formed simultaneously).  However, the first and second epitaxial regions of Tsai and Shin are of opposing conductivity types, comprised by separate transistors.  Therefore Tsai in view of Shin does not teach the first epitaxial source/drain regions form components of a first transistor, wherein the second epitaxial source/drain regions form components of a second transistor, the first epitaxial source/drain regions and the second epitaxial source/drain regions having a same conductivity type.
In consideration of the newly added limitations, an updated search was conducted.  Yang et al. (PG Pub. No. US 2015/0333075 A1) teaches forming first and second epitaxial regions 340e and 440e (¶¶ 0192, 0196 & fig. 25), where the first and second epitaxial regions are respectively comprised by 
Similarly, Riley et al. (PG Pub. No. US 2015/0031177 A1) teaches simultaneously forming first and second epitaxial regions 170 and 172, wherein 170 and 172 comprise the same conductivity type material, and are comprised by separate transistors 104 and 106.
Since additional time is needed to determine the compatibility of Yang and Riley with the previously-cited prior art, a decision on determining allowability of the proposed amendment of claim 1 could not be made within the guidelines of the pilot.

3. Claim 10 has been amended to include the limitation:
“wherein the first source/drain structures have a same conductivity.”
The Examiner notes that both Tsai and Shin teach a plurality of first source/drain structures having a same conductivity type.  Furthermore, if the amendment is intended to mean the first and second source/drain structures have a same conductivity, the newly cited prior art teaches these claim features.  As with claim 1, a decision on determining allowability of the proposed amendment of claim 10 could not be made within the guidelines of the pilot.

4. Claim 18 has been amended to include the limitation: 
“forming a third spacer along a sidewall of the second spacer, the third spacer comprising silicon nitride; and after forming the third spacer, forming a first epitaxial source/drain region in the first fin and adjacent the third spacer.”

Yang teaches a method including forming first, second, and third spacers (120, 152 and 156), and subsequently forming a first epitaxial source/drain region (170) in a substrate (102) and adjacent the third spacer (fig. 1G: 170 formed in 102 adjacent to 156).  Similarly, Farber et al. (PG Pub. No. US 2015/0044830 A1) teaches forming epitaxial source/drain region 156 in substrate 102 adjacent to third spacer 146 (fig. 1F).  Jeng (PG Pub. No. US 2013/0122676 A1) also teaches forming epitaxial source/drain region 602 in substrate 202 adjacent to multilayer spacer 214/216, wherein 202 comprises fin 204.
As with claims 1 and 10, a decision on determining allowability of the proposed amendment of claim 18 could not be made within the guidelines of the pilot.




/BRIAN TURNER/               Examiner, Art Unit 2894